DETAILED ACTION

This action is in response to the Application filed on 10/26/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/26/2018 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Specification
The specification is objected to as failing to provide proper definition for the term “grid” used contrary to its ordinary meaning, which is a control terminal of a vacuum tube and not a control terminal of a MOSFET (gate). See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “grid of the first MOS transistor” and “grid of the second MOS transistor”  in claim 2, “grid of the third MOS transistor” of claims 5 and 10 are used by the claim to mean “control terminals of the MOS transistors,” while the accepted meaning is “gate.” The term is indefinite because the specification does not clearly redefine the term. Further, “grid” is an ordinary use for the control terminal of a vacuum tube.

Claim Objections
Claims 3, - 5, 8, 10 and 13 objected to because of the following informalities:
Claim 3 recites “the voltage division power supply”. Said limitation lacks antecedent basis since claim 1 recites “voltage division power supplies”.
Claim 4 recites “the voltage division power supply”. Said limitation lacks antecedent basis since claim 1 recites “voltage division power supplies”.
Claim 5 recites “the fifth resistor”. Said limitation lacks antecedent basis.
Claim 8 recites “in circuit”. It appears that it should be “in the switching circuit”.
Claim 10 recites “the fifth resistor”. Said limitation lacks antecedent basis.
Claim 13 recites “in circuit”. It appears that it should be “in the switching circuit”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 4, 6 – 9 and 11 - 13 are allowed.
Claims 2, 5 and 10 would be allowable if overcoming rejection under 35 USC § 112 set forth above.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A direct current voltage step-down regulation circuit structure, comprising: a switching circuit, wherein an output capacitor is arranged at an output end of the switching circuit, and the switching circuit is arranged to receive an input voltage at an input end of the switching circuit; and a feedback regulation circuit comprising a first operational amplifier, a second operational amplifier and voltage division power supplies, wherein the switching circuit is connected to the feedback regulation circuit; a non-inverting input terminal of the first operational amplifier is connected to a first voltage division circuit; an inverting input terminal of the first operational amplifier is connected to the output capacitor; a connection point between the non-inverting input terminal of the first operational amplifier and the first voltage division circuit is connected to a pull-down circuit; an output terminal of the first operational amplifier is connected to the switching circuit; a non-inverting input terminal of the second operational amplifier is connected to a second voltage division circuit; an inverting input terminal of the second operational amplifier is connected to the inverting input terminal of the first operational amplifier; an output terminal of the second operational amplifier is connected to the switching circuit; the output terminal of the second operational amplifier is further connected to the pull-down circuit; and the voltage division power supplies are respectively connected to the first voltage division circuit and the second voltage division circuit.”. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0337591 discloses a power control device capable of detecting a condition of a sensing resistor.
US Pub. No. 2018/0088613 discloses a power supply device with a function of compensating a voltage drop that occurs due to impedance of a cable that connects the power supply device to a load.
US Pub. No. 2017/0310214 discloses a DC-DC converter with reference voltage generation circuit.
US Pub. No. 2015/0355654 discloses a DC-to-DC converter includes a power stage, a generating circuit, a voltage dividing circuit, a subtractor and a controller. The power stage converts an input voltage to a first output voltage. The generating circuit generates a reference voltage by selecting one of candidate voltages in accordance with a level of the first output voltage. The voltage dividing circuit divides the first output voltage to obtain a second output voltage. The subtractor calculates a differential voltage between the reference voltage and the second output voltage.  The control circuit generates a control signal to control the level of the first output voltage based on the differential voltage.
US Pub. No. 2014/0300336 discloses a switching converter and a load regulation compensation module for improving load regulation accuracy of the switching converter.  The switching converter regulates its output voltage through controlling a switch module to switch on and off based on a first reference signal and a feedback signal indicative of the output voltage. The on and off switching of the switch module generates a switching current, resulting in an average offset voltage between an internal reference ground and a package ground pin of the switching converter. The load regulation compensation module is configured to monitor the switching current, and to compensate a second reference signal having a bandgap reference voltage referenced to the internal reference ground based on the monitored switching current to generate the first reference signal, so that the average offset voltage is substantially cancelled out from the first reference signal with respect to the package ground pin.
US Pub. No. 2013/0193874 discloses power supply circuit which focuses on time-division switching for control of a DC-DC converter  A power supply circuit can switch current control in which driving is controlled based on information on current flowing through a load (also referred to as current data) and voltage control in which driving is controlled based on information on voltage applied to a load (also referred to as voltage data). In a period during which voltage control is performed, a current detector for detecting current flowing through the load is deactivated so that current does not flow through the current detector. Here, in this specification and the like, deactivation of part of a circuit means non-driving of part of the circuit, electrical disconnection of part of the circuit, or stop of supply of power, voltage, or current to part of the circuit.
US Pub. No. 2012/0146596 discloses a voltage converter includes a voltage converting circuit, a pulse width modulation (PWM) controller, a feedback circuit, an adjusting circuit, and a measuring circuit.  The voltage converting circuit converts an input voltage to a low output voltage for a load.  The PWM controller includes a comparator and a triangular-wave oscillator. The comparator is connected to the voltage converting circuit and outputs a PWM voltage to the voltage converting circuit.  The triangular-wave oscillator is connected to an inverting terminal of the comparator, and outputs a sawtooth-wave voltage to the comparator. The feedback circuit is connected to a non-inverting terminal of the comparator and outputs a feedback voltage to the comparator. The measuring circuit measures current output from the voltage converting circuit and controls the adjusting circuit to provide a pull-up voltage to the triangular-wave oscillator when the measured current decreases, thereby increasing the duty ratio of the PWM voltage.
US Pub. No. 2009/0039853 discloses power supply devices that can achieve output feedback control having no input voltage dependence and offering high responsivity, and that can reduce an inrush current at startup, and to provide electronic appliances provided with such power supply devices. A power supply device is provided with: an error amplifier producing an error voltage by amplifying a difference between a feedback voltage according to an output voltage and a predetermined reference voltage; an output portion producing a desired output voltage from an input voltage in such a way that the error voltage is reduced; and a clamping portion setting, during a predetermined period after startup of the power supply device, an upper limit of the error voltage to a value that is lower than a value obtained at normal times, such that the lower the input voltage the higher the upper limit, the higher the input voltage the lower the upper limit.
US Pub. No. 2007/0120540 discloses a power-supply device comprising such marginal check voltage setting circuit that is easily adaptable to downsizing of the device and to configuration using ICs.  The power-supply device of this invention comprises a marginal check voltage setting circuit that accepts input of a reference voltage and sets a desired marginal check voltage, an error amplifier that accepts input of the marginal check voltage and also the output voltage of the power-supply device and delivers output of an error signal, that is, the difference between the two inputs, a pulse width modulation oscillator that modulates the pulse width of the output from the error amplifier, a driver circuit that generates driving signal from the pulse signal originating from the pulse width modulation oscillator, and a pair of power semiconductor switching devices that work to step down the input voltage and generate an output voltage based on the driving signal.
US Pub. No. 2007/0090817 discloses an intelligently soft starting switching regulator. The circuit, method, and system provide for a switching circuit operable to couple an input voltage to an output of the switching regulator in response to a control signal, a controller operable to generate the control signal to control the switching of the switching circuit based in part on a reference voltage, and a soft start circuit operable to provide the reference voltage to the controller responsive to the switching of the switching circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838